                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION

                            CIVIL NO. 1:20-CV-00216

UNITED STATES OF AMERICA,               )
                                        )
           Plaintiff,                   )
                                        )
v.                                      )       VERIFIED COMPLAINT FOR
                                        )         FORFEITURE IN REM
APPROXIMATELY $7,424.25 IN U.S. )
CURRENCY seized from Carvenus Cruz )
Wilcoxson on or about March 3, 2020, in )
Haywood County, North Carolina,         )
                                        )
           Defendant.                   )


      NOW COMES the United States of America, Plaintiff herein, by and through

R. Andrew Murray, United States Attorney for the Western District of North

Carolina, in a civil cause of forfeiture, and respectfully states the following:

                              NATURE OF ACTION

      1.     This is a civil action in rem against approximately $7,424.25 in

United States Currency (“the Defendant Currency”) seized from Carvenus Cruz

Wilcoxson on or about March 3, 2020, in Haywood County, North Carolina.

                          JURISDICTION AND VENUE

      2.     This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1345 and 1355.



            Case 1:20-cv-00216 Document 1 Filed 08/10/20 Page 1 of 10
      3.     This Court has in rem jurisdiction over the Defendant Currency, and

venue is proper pursuant to 28 U.S.C. § 1355(b)(1) because acts or omissions giving

rise to the forfeiture occurred in the Western District of North Carolina.

      4.     Venue is also proper pursuant to 28 U.S.C. § 1395 because the

Defendant Currency is located in the Western District of North Carolina.

      5.     The Defendant Currency was seized within and is now within the

Western District of North Carolina.

                           BASIS FOR FORFEITURE

      6.     This civil action is brought against the Defendant Currency because it

constitutes money furnished or intended to be furnished by any person in exchange

for a controlled substance or listed chemical in violation of 21 U.S.C. §§ 841 and/or

846, proceeds traceable to such an exchange, and/or money used or intended to be

used to facilitate a violation of 21 U.S.C. §§ 841 and/or 846, and is therefore subject

to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                                       FACTS

      7.     In February 2020, the Asheville Police Department’s Drug Suppression

Unit (“APD-DSU”) began a drug investigation at 296 Livingston Street,

Apartment D, Asheville, NC 28801, the residence of a known drug dealer named

Carvenus Cruz Wilcoxson, also known as “Gino.”

                                          2



           Case 1:20-cv-00216 Document 1 Filed 08/10/20 Page 2 of 10
      8.     Mr. Wilcoxson had outstanding arrest warrants in Indiana for

possession of a firearm by a convicted felon and for a drug offense.

      9.     On February 29, 2020, APD Detective Beddow contacted

Detective Miller with the New Albany Police Department in Indiana, who was

familiar with Mr. Wilcoxson.

      10.    Detective Miller explained that Mr. Wilcoxson had several felony drug

offenses in their jurisdiction. Detective Miller also advised Detective Beddow to

exercise caution when confronting Mr. Wilcoxson because he is known to carry

several firearms, and is a flight risk.

      11.    While        conducting      surveillance    at     the     residence,

APD Detective Brad Beddow observed a white Cadillac Deville with temporary

Kentucky license plates parked in front of apartment 296 Livingston Street,

Apartment D, Asheville, NC 28801. On March 3, 2020, APD detectives observed

Mr. Wilcoxson leave his residence in the Cadillac Deville and travel onto I-40 west,

heading towards Tennessee.

      12.    As APD detectives followed the Cadillac into Haywood County,

Detective Beddow enlisted assistance from Haywood County Sheriff’s Office’s

Criminal Suppression Unit (“HCSO-CSU”),




                                          3



            Case 1:20-cv-00216 Document 1 Filed 08/10/20 Page 3 of 10
      13.    Deputy DeWeese with HCSO-CSU located Mr. Wilcoxson’s vehicle

near exit 31 on I-40. He waited on back-up before attempting to stop the vehicle.

      14.    Several HCSO deputies arrived to assist Deputy DeWeese.

Deputy DeWeese activated his blue lights and attempted to stop Mr. Wilcoxson.

      15.    Mr. Wilcoxson initially appeared to slow down and pull over, but after

approaching exit 27 on I-40, he accelerated to over 100 mph, near mile marker 25.

      16.    North Carolina State Highway Patrol Trooper Holcombe was situated

at mile marker 24, and he deployed spike strips (a law enforcement tool used to

impede or stop the movement of a vehicle by puncturing the tires) on the roadway

as Mr. Wilcoxson approached.

      17.    Mr. Wilcoxson unsuccessfully attempted to avoid the spike strips, and

his front and rear left tires deflated. However, his vehicle continued to travel at a

high rate of speed.

      18.    Mr. Wilcoxson finally came to a stop when his tires came apart near

mile marker 22 ½. Mr. Wilcoxson pulled over and opened the driver’s side door.

      19.    Deputy DeWeese gave Mr. Wilcoxson verbal commands to exit the

vehicle with his hands up and get on the ground. Mr. Wilcoxson followed the

commands.




                                         4



            Case 1:20-cv-00216 Document 1 Filed 08/10/20 Page 4 of 10
       20.    Mr. Wilcoxson was placed in custody. He was wearing a holster on

his right hip, but it was empty. Officers conducted a search of Mr. Wilcoxson

incident to his arrest.

       21.    Officers located $2,370.00 in U.S. Currency in Mr. Wilcoxson’s

right front pocket. In Mr. Wilcoxson’s left front pocket, officers located one bag

containing 17.1 grams of suspected marijuana and another bag containing 8.9 grams

of suspected marijuana.

       22.    Officers proceeded to search Mr. Wilcoxson’s vehicle, which smelled

of marijuana. In the trunk, officers located a black shoe box, which contained 81.6

grams of suspected MDMA, as well as another $5,050.00 in U.S. Currency. The

seized currency totaled $7,424.25.

       23.    Upon further search of the vehicle, officers discovered that the

dashboard came apart, and only had a few screws holding it together. This is

common among individuals who conceal narcotics and currency in their vehicle.

       24.    Due to Mr. Wilcoxson’s empty holster, officers believed that the

firearm was thrown from his vehicle during the vehicle chase. A trooper located

the firearm, a Kodiak Semi-Automatic, .45 caliber pistol in the center median at exit

24.




                                         5



             Case 1:20-cv-00216 Document 1 Filed 08/10/20 Page 5 of 10
      25.    Officers transported Mr. Wilcoxson to the HCSO Detention Center and

charged him with, among other things, flee to elude arrest, trafficking in MDMA,

other drug offenses, and possession of a firearm by a felon.

      26.    Officers subsequently obtained a search warrant to search Mr.

Wilcoxson’s residence at 296 Livingston Street, Apartment D, Asheville, NC 28801.

      27.    During the execution of the search warrant at the residence, officers

located 51.7 grams of suspected methamphetamine (found in a black sentry safe);

20.8 grams of suspected MDMA; 5.4 grams of suspected marijuana; 6 rounds of .38

caliber ammunition; a .357 EAA Revolver, Model .38 Special; and digital scales.

      28.    Mr. Wilcoxson’s brother Darryl Lee Whitmore was inside the

residence. Mr. Whitmore was taken into custody and agreed to talk with detectives

after receiving Miranda warnings.

      29.    Mr. Whitmore indicated that “King Gino” or “Gino” gave him the

revolver and MDMA, but claimed not to know “Gino’s” real name. Mr. Whitmore

stated that he knew what “Gino” was doing, and confirmed that he made

“hand-to-hand transactions on “Gino’s” behalf.

      30.    Mr. Whitmore was transported to the Buncombe County Detention

Center and charged with various drug offenses, including trafficking in

methamphetamine.

                                         6



            Case 1:20-cv-00216 Document 1 Filed 08/10/20 Page 6 of 10
      31.    Additionally, Detective Beddow obtained warrants for Mr. Wilcoxson

for various drug offenses, including trafficking in methamphetamine and possession

of drug paraphernalia.

                      ADMINISTRATIVE FORFEITURE

      32.    DEA initiated an administrative forfeiture action against the Defendant

Currency.

      33.    On May 12, 2020, Carvenus Cruz Wilcoxson filed a claim as to the

Defendant Currency.

      34.    The United States now files this Complaint in response to that claim.

      35.    The following persons may have or claim an interest in the Defendant

Currency:

Carvenus Cruz Wilcoxson
224 E. Lewis Street
New Albany, IN 47150

                                  CONCLUSION

      36.    By virtue of the foregoing, all right, title, and interest in the Defendant

Currency vested in the United States at the time of the commission of the unlawful

act giving rise to forfeiture, 21 U.S.C. § 881(h), and has become and is forfeitable to

the United States of America.




                                           7



            Case 1:20-cv-00216 Document 1 Filed 08/10/20 Page 7 of 10
                                  PRAYER FOR RELIEF

        WHEREFORE, the United States of America respectfully prays the Court

that:

        (1)    a warrant for the arrest of the Defendant Currency be issued;

        (2)    due notice be given to all parties to appear and show cause why the

forfeiture should not be decreed;

        (3)    judgment be entered declaring the Defendant Currency to be

condemned and forfeited to the United States of America for disposition according

to law; and

        (4)    the United States be granted such other and further relief as this Court

may deem just and proper, together with the costs and disbursements of this action,

including but not limited to the expenses of maintenance and protection of the

Defendant Currency as required by 28 U.S.C. § 1921.

        Respectfully submitted this 10th day of August, 2020.

                                            R. ANDREW MURRAY
                                            UNITED STATES ATTORNEY

                                            s/ Jonathan D. Letzring
                                            JONATHAN D. LETZRING
                                            Assistant United States Attorney
                                            Georgia Bar No. 141651
                                            Room 233, U.S. Courthouse
                                            100 Otis Street
                                            Asheville, North Carolina 28801
                                           8



              Case 1:20-cv-00216 Document 1 Filed 08/10/20 Page 8 of 10
                            Telephone No. (828) 271-4661
                            Jonathan.letzring@usdoj.gov




                           9



Case 1:20-cv-00216 Document 1 Filed 08/10/20 Page 9 of 10
                                 VERIFICATION

      I am a Task Force Officer with the Drug Enforcement Administration and one

of the agents assigned to this case. Pursuant to 28 U.S.C. § 1746, I hereby verify

and declare under penalty of perjury that the foregoing is true and correct to the best

of knowledge, information, and belief.




      08-10-2020
Date: ______________
                                           Sonia Escobedo
                                           Task Force Officer




                                          10



          Case 1:20-cv-00216 Document 1 Filed 08/10/20 Page 10 of 10
